
	
		I
		112th CONGRESS
		2d Session
		H. R. 4090
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2012
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To reauthorize the National Dam Safety Program Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dam Safety Act of 2011.
		2.PurposeThe purpose of this Act is to reduce the
			 risks to life and property from dam failure in the United States through the
			 reauthorization of an effective national dam safety program that brings
			 together the expertise and resources of the Federal and non-Federal communities
			 in achieving national dam safety hazard reduction.
		3.Amendments to the
			 National Dam Safety Program Act
			(a)Administrator
				(1)In
			 generalThe National Dam Safety Program Act (33 U.S.C. 467 et
			 seq.) is amended by striking Director each place it appears and
			 inserting Administrator.
				(2)Conforming
			 amendmentSection 2(3) of
			 such Act (33 U.S.C. 467(3)) is amended by striking (3)
			 Director
			 and inserting (3) Administrator.
				(b)Inspection of
			 damsSection 3(b)(1) of such
			 Act (33 U.S.C. 467a(b)(1)) is amended by striking or maintenance
			 and inserting maintenance, condition, or provision for emergency
			 operations.
			(c)National dam
			 safety program
				(1)ObjectivesSection 8(c)(4) of such Act (33 U.S.C.
			 467f(c)(4)) is amended to read as follows:
					
						(4)develop and implement a comprehensive dam
				safety hazard education and public awareness program to assist the public in
				mitigating against, preparing for, responding to, and recovering from dam
				incidents;
						.
				(2)BoardSection
			 8(f)(4) of such Act (33 U.S.C. 467f(f)(4)) is amended by inserting ,
			 representatives from nongovernmental organizations, after State
			 agencies.
				(d)Authorization of
			 appropriations
				(1)National Dam
			 Safety Program
					(A)Annual
			 amountsSection 13(a)(1) of such Act (33 U.S.C. 467j(a)(1)) is
			 amended by striking $6,500,000 for fiscal year 2007, $7,100,000 for
			 fiscal year 2008, $7,600,000 for fiscal year 2009, $8,300,000 for fiscal year
			 2010, and $9,200,000 for fiscal year 2011 and inserting
			 $7,100,000 for each of fiscal years 2012 through 2015.
					(B)Maximum amount
			 of allocation
						(i)In
			 generalSection 13(a)(2)(B) of such Act (33 U.S.C. 467j(a)(2)(B))
			 is amended by striking 50 percent of the reasonable cost of implementing
			 the State dam safety program and inserting the amount of funds
			 committed by the State to implement dam safety program
			 activities.
						(ii)ApplicabilityThe
			 amendment made by clause (i) shall apply to fiscal year 2013 and each fiscal
			 year thereafter.
						(2)National dam
			 inventorySection 13(b) of
			 such Act (33 U.S.C. 467j(b)) is amended by striking $650,000 for fiscal
			 year 2007, $700,000 for fiscal year 2008, $750,000 for fiscal year 2009,
			 $800,000 for fiscal year 2010, and $850,000 for fiscal year 2011 and
			 inserting $550,000 for each of fiscal years 2012 through
			 2015.
				(3)Public
			 awarenessSection 13 of such Act (33 U.S.C. 467j) is
			 amended—
					(A)by redesignating
			 subsections (c) through (f) as subsections (d) through (g), respectively;
			 and
					(B)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Public
				awarenessThere is authorized
				to be appropriated to carry out section 8(c)(4) $600,000 for each of fiscal
				years 2012 through 2015.
							.
					(4)ResearchSection 13(d) of such Act (as redesignated
			 by paragraph (3)) is amended by striking $1,600,000 for fiscal year
			 2007, $1,700,000 for fiscal year 2008, $1,800,000 for fiscal year 2009,
			 $1,900,000 for fiscal year 2010, and $2,000,000 for fiscal year 2011
			 and inserting $1,100,000 for each of fiscal years 2012 through
			 2015.
				(5)Dam safety
			 trainingSection 13(e) of
			 such Act (as redesignated by paragraph (3)) is amended by striking
			 $550,000 for fiscal year 2007, $600,000 for fiscal year 2008, $650,000
			 for fiscal year 2009, $700,000 for fiscal year 2010, and $750,000 for fiscal
			 year 2011 and inserting $750,000 for each of fiscal years 2012
			 through 2015.
				(6)StaffSection 13(f) of such Act (as redesignated
			 by paragraph (3)) is amended by striking $700,000 for fiscal year 2007,
			 $800,000 for fiscal year 2008, $900,000 for fiscal year 2009, $1,000,000 for
			 fiscal year 2010, and $1,100,000 for fiscal year 2011 and inserting
			 $800,000 for each of fiscal years 2012 through 2015.
				
